IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,500-01


                      EX PARTE PHILLIP ANDREW FRIAS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20130D03266-171-1 IN THE 171ST DISTRICT COURT
                           FROM EL PASO COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of two counts of aggravated sexual assault and one count of

aggravated kidnaping. He was sentenced to life imprisonment on each count. Applicant filed a

motion for new trial, which was granted by the trial court on the basis of ineffective assistance of

counsel. The Eighth Court of Appeals reversed the trial court and reinstated his convictions. State

v. Frias, 511 S.W.3d 797 (Tex. App.—El Paso 2016). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant alleges that his trial counsel was ineffective. The trial court has signed findings

of fact recommending that this Court grant relief. We do not agree with the trial court.
                                                                                                 2

       Applicant has not met his burden to show that he is entitled to habeas relief. He does not

show that counsel’s performance was deficient or that he was prejudiced given the entirety of the

record and the totality of the evidence against him. Strickland v. Washington, 466 U.S. 668 (1984).

Based on this Court’s independent review of the entire record, we deny relief.



Filed: March 2, 2022
Do not publish